DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2019 and December 27, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites "a first port  and “a second port coupled an associated plug…”  It appears the Applicant intended to recite “a first port coupled to…” and “a second port coupled to an associated plug…”   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "the" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this feature will be interpreted to recite “an alarm”.
Claim 3 recites the limitation "the " in 2. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this feature will be interpreted to recite "the MR imaging system".
Claim 4 recites the limitation "the magnet sensor".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this feature will be interpreted to recite “the sensor”.
Claim 6 recites the limitation "the" in 1.  There is insufficient antecedent basis for this limitation in the claim. .  For examination purposes this feature will be interpreted to recite “a voltage sensor”.
Claim 8 is rejected due to its dependency from claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0149737 to Hansen et al. (Hereinafter Hansen) (cited in IDS dated Oct-16-2019) in view of US 2009/0128149 to Greim (hereinafter Greim) (cited in IDS dated Oct-16-2019).
Regarding independent claim 1, Hansen discloses a device (at least patient support 33 including mounting element 27 and module 29, and Figs. 1-6, and para. 0030 and 0032-0034) comprising:
a first port coupled to an associated RF coil (at least RF coil connectors 39, 41 and 43 of connector 37, at least para. 0033) and a second port coupled an associated plug of a magnetic resonance (MR) imaging system (opposite side of RF coil connectors, 39, 41 and 43 of connector 37, at least para. 0032);

a warning unit configured to generate a warning (at least LEDs 66, para. 0034) and the detector detects that the plug is not connected to the MR imaging system (LEDs 66 indicate which of the coil connectors are connected to an RF coil, para. 0034).
Illustrated below is Fig. 5 of Hansen marked and annotated for the convenience of the Applicant. 

    PNG
    media_image1.png
    611
    917
    media_image1.png
    Greyscale

Hansen fails to disclose a sensor configured to detect the presence of a main magnetic field generated by an associated main magnet of the MR imaging system and that the warning 
In the same field of endeavor, Greim discloses a local coil arrangement having a sensor arrangement embedded into the support structure in addition to the antenna arrangement. The sensor arrangement has a number of magnetic field sensors and an evaluation circuit. The magnetic field sensors detect how large a static magnetic field is to which the local coil arrangement is exposed and output a corresponding output signal. The magnetic field sensors supply their output signals to the evaluation circuit. The evaluation circuit determines a logical presence signal and outputs it. The value of the logical presence signal hereby depends on whether a field strength of the static magnetic field is greater than a minimum field strength (para. 0011). The magnetic field sensors 11 detect how large a static magnetic field B0 is to which the local coil arrangement 1 is exposed (at para. 0029).
Therefore, Greim discloses a sensor configured to detect the presence of a main magnetic field generated by an associated main magnet of the MR imaging system; and that the warning unit generates a warning when the sensor detects the presence of the main magnetic field generated by the main magnet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to have modified Hansen to include a sensor configured to detect the presence of a main magnetic field generated by an associated main magnet of the MR imaging system and that the warning unit generates a warning when the sensor detects the presence of the main magnetic field generated by the main magnet, as taught by Greim.  This 
Regarding claim 2, Hansen discloses a housing to enclose the sensor, the detector, and the alarm in a single device (at least housing 27, para. 00320).  
Regarding claim 3, Hansen discloses wherein the first port and the second port are 20accessible through the housing for connecting the device between the associated RF coil and the associated MR imaging system (at least housing 27, para. 00320). 
Regarding claim 9, Hansen discloses a deactivation circuit for deactivating the magnet sensor, the voltage detector and the warning unit during normal operation when the plug does connect the RF receive coil to the MR imaging system when 10the RF receive coil is located within a bore of the MR imaging system (sensor 65 provides a signal indicating that the RF coil is connected to the corresponding connector  and isolate the controller from connection to the MRI system 30, at least para. 0034-0035 and 0042).
Regarding claim 10, modified Hansen fails to disclose wherein the warning unit is configured to generate an acoustic warning.  However, Hansen discloses that if the data acquired from the sensors 65 and 67 indicates that the configuration of coils in the connectors 39, 41, and 43 is not appropriate for the application, the controller 55 activates the indicator lights 66, indicating an error (para. 0042).  That is, Hansen teaches a warning unit configured to generate a visual warning.  Therefore, it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to have modified Hansen’s visual warning unit for an acoustic warning unit since such modification is within one of ordinary skill in the 
Regarding claim 11, Hansen discloses wherein the warning unit is configured to generate an 15optical warning (indicator light 66 indicate an error, para. 0042).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Greim in view of US 5,629,622 to Scampini (cited in IDS dated Oct-16-2019).
Regarding claim 4, modified Hansen fails to disclose wherein the magnet sensor comprises an induction coil.
In the same field of endeavor, Scampini discloses a protective circuit including a magnetic sensor such as a Hall Effect device.  Scampini further discloses that while Hall Effect devices have been described above as preferred field sensors, other magnetometer technologies can be employed, such as: magnetoresistive devices, saturation inductance devices, flux gate devices, and fiber optic sensors using magneto-optical materials (col. 4, ll. 5-13  That is, Scampini discloses wherein the magnet sensor comprises an induction coil.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen so that the magnet sensor comprises an induction coil, as taught by Scampini.  This would have been done since an induction coil is another magnetometer technology commonly used in the art, as taught by Scampini in col. 4, ll. 5-13.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Greim in view of US 2009/0251316 to Mamourian et al. (hereinafter Mamourian).
Regarding claim 255, modified Hansen fails to disclose that the magnet sensor comprises a Reed-switch of a Hall-effect sensor.
In the same field of endeavor, Mamourian discloses a field sensor 102 including a magnetic Reed switch or a Hall-effect semiconductor switch (para. 0023).  That is, Mamourian discloses a magnet sensor comprising a Reed-switch of a Hall-effect sensor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen so that the magnet sensor comprises a Reed-switch of a Hall-effect sensor, as taught by Mamourian.  This would have been done to provide directional sensitivity and improve power efficiency of the system, as taught by Mamourian at para. 0023.
Regarding claim 6, modified Hansen fails to disclose a battery configured to provide energy for operation of at least one of the magnet sensor, the voltage detector, and the 30warning unit. 
Mamourian discloses that the system 100 includes a magnetic field sensor 102, an alarm 104 and a battery 106 and the battery powers the components of the sensor (para. 0023 and 0031).  Therefore, Mamourian discloses a battery configured to provide energy for operation of at least one of the magnet sensor, the voltage detector, and the 30warning unit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen to include a battery configured to provide energy for operation of at least one of the magnet sensor, the voltage detector, and 
Regarding claim 7, modified Hansen fails to disclose an energy harvesting unit for harvesting energy when entered into a bore of the MR imaging system for operation of at least one of the magnet sensor, the voltage detector, and the warning unit.
However, rechargeable batteries or energy harvesting systems are well known in the art and commonly used.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen to include an energy harvesting unit for harvesting energy when entered into a bore of the MR imaging system for operation of at least one of the magnet sensor, the voltage detector, and the warning unit.  This would have been done in order to recharge the battery provided with the sensor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Greim and Mamourian in view of US 6,542,768 to Kuth et al. (hereinafter Kuth).
Regarding claim 8, modified Hansen fails to disclose wherein the energy harvesting unit comprises at least one induction coil for generating an electric current when a changing magnetic field is applied, and a rectifier for rectifying the electric current generated by the at least one 5induction coil.
Kuth discloses a signal generator for a magnetic resonance tomography device including a charging interface 14.  The charging interface is formed by a rectifier component 15 and a charging coil 16. With the charging coil 16, energy is correspondingly derived from the gradient 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen so that the energy harvesting unit comprises at least one induction coil for generating an electric current when a changing magnetic field is applied, and a rectifier for rectifying the electric current generated by the at least one 5induction coil, as taught by Kuth.  This would have been done to provide a recharging battery with the apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Greim in view of US 2012/0112747 to Alexiuk et al. (hereinafter Alexiuk) (cited in IDS dated Oct-16-2019).
Regarding claim 12, modified Hansen fails to disclose wherein warning unit includes a wireless transmitter for transmitting a warning message.  
Alexiuk discloses a wireless sensor network to monitor potential hazards in an intra-operative imaging workflow through software-based thresholds and an integrated room control (para. 0096).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen so that the warning unit includes a wireless transmitter for transmitting a warning message, as taught by Alexiuk.  This would have been done since implementing a tethered (wired) system would be inconvenient for installers 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858